United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1433
Issued: March 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 31, 2011 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs (OWCP) dated February 22, 2011. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has established that he has more than five percent
permanent impairment of each upper extremity, for which he received schedule awards.
On appeal appellant contends that his impairment rating for his left upper extremity
should be more than his right as he has more damage to his left hand.
FACTUAL HISTORY
On February 7, 2004 appellant, then a 59-year-old city-carrier, filed an occupational
disease claim alleging that the pain in his left shoulder and hand was employment related.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for cervical strain, which was subsequently expanded for an
aggravation of cervical radiculopathy and bilateral carpal tunnel syndrome.
On June 10, 2010 appellant filed a claim for a schedule award.
In a June 18, 2010 report, Dr. Philip A. Bovell, appellant’s treating physician, opined that
appellant had an 18 percent upper extremity permanent impairment using Table 15-5 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009). He diagnosed bilateral wrist carpal tunnel syndrome and bilateral
shoulder injury with radiculopathy. Using Table 15-5, Dr. Bovell concluded class 2 for
Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS)
resulting in a class C or 18 percent impairment.
On January 28, 2011 Dr. Christopher R. Brigham, an OWCP medical adviser and Boardcertified occupational medicine physician, reviewed Dr. Bovell’s report and concluded that
appellant had a five percent impairment of both the left and right upper extremities. Referring to
Table 15-23, page 449 of the sixth edition of the A.M.A., Guides, he found a grade modifier 1,
based on a motor/sensory conduction delay confirmed by electrodiagnostic testing. Dr. Brigham
assessed a default upper extremity impairment of five percent for moderate functional
impairment of the median nerves. Adding the grade modifiers results in five (one + three + one
= five), which is then divided by three to result in an average of two. A grade 2 is assigned a
default impairment of five percent for the right upper extremity. Dr. Brigham found the
evidence insufficient for determination of a functional score so that no additional impairment or
lower value was assigned and the rating remained the default. He stated that the left hand
impairment was calculated the same as the right hand so appellant had a five percent impairment
of the left upper extremity.
By decision dated February 22, 2011, OWCP granted appellant schedule awards for five
percent permanent impairment of his left and right upper extremities. The period of the awards
was from October 24, 2010 to May 30, 2011.
LEGAL PRECEDENT
Under section 8107 of FECA2 and section 10.404 of the implementing federal
regulations,3 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.4

2

Id. at § 8107.

3

20 C.F.R. § 10.404

4

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

2

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).5 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.6 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).7
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.8
ANALYSIS
OWCP accepted that appellant sustained cervical strain, aggravation of cervical
radiculopathy and bilateral carpal tunnel syndrome. Dr. Brigham, OWCP’s medical adviser,
relied upon the clinical findings contained in Dr. Bovell’s report in making the impairment
determination.
Dr. Bovell, in his June 18, 2010 report, concluded that appellant had an 18 percent upper
extremity permanent impairment according to Table 15-5 of the A.M.A., Guides (6th ed.). He
did not identify whether the impairment rating was for one or both upper extremities. Moreover,
Dr. Bovell failed to provide any analysis of the grade modifiers based on functional history,
physical examination and clinical studies.9
The only medical report properly using the A.M.A., Guides in addressing appellant’s
impairment was from Dr. Brigham, an OWCP medical adviser, who submitted a January 27,
2011 report following the assessment formula of the sixth edition of the A.M.A., Guides.
Dr. Brigham utilized the clinical findings of Dr. Bovell, a treating physician, who found
appellant had reached maximum medical improvement and had an 18 percent impairment.
Regarding median nerve involvement, OWCP’s medical adviser found a grade 2 modifier
according to Table 15-23 for decreased sensation with significant symptoms on physical
examination and a motor conduction block. Dr. Brigham assessed a five percent impairment of
each upper extremity for moderate functional impairment. He found the evidence insufficient for
determination of a functional score so that no additional impairment or lower value was assigned
and the rating remained the default of five percent.

5

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
6

A.M.A., Guides 383-419 (6th ed. 2009).

7

Id. at 411.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
9

A.M.A., Guides 405-09 (6th ed. 2009).

3

The Board finds that the only medical report properly using the sixth edition of the
A.M.A., Guides is the January 27, 2011 report from Dr. Brigham, OWCP’s medical adviser, who
applied the appropriate tables and grading schemes of the sixth edition of the A.M.A., Guides to
Dr. Bovell’s clinical findings. Also, there is no medical evidence of record which properly used
the A.M.A., Guides and demonstrated a greater percentage of permanent impairment. Therefore,
OWCP properly relied on Dr. Brigham’s assessment of a five percent impairment of each
extremity based on the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a five
percent impairment of the right upper extremity and a five percent impairment of the left upper
extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2011 is affirmed.
Issued: March 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

